DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraphs 25, 26, and 58, it is believed by the Examiner that the term “Arms” should be changed to --Amps--.  
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  
CLAIM 12:
In line 7, at the end of the insert --and--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (5,854,731).
In re claim 1, Thomas teaches emulating device (4 and 20-22 as seen in Figure 2) for emulating a bimetallic strip (col 1 lines 10-15, 60-65), the emulating device comprising: a current sensor (4) capable of measuring a line current flowing through the emulating device (col 2 lines 60-65), the emulating device being capable of providing a value representative of a cumulative thermal state over time t by recursively adding a value representative of an initial thermal state and a value representative of a present thermal state, which is determined on the basis of the line current (col 3 line 64 - col 4 line 43).
In re claim 2, Thomas teaches a squaring operator configured to square a value representative of the line current which value is output by the current sensor (col 4 lines 4-15).
In re claim 12, Thomas teaches a state comparator configured to compare the cumulative thermal state with a target value (col 4 lines 35-36), and a changeover .
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (2007/0165349).
In re claim 1, Parker teaches emulating device (12, 20, 28, and 29 as seen in Figure 1) for emulating a bimetallic strip 8 (paragraph 29), the emulating device comprising: a current sensor (12) capable of measuring a line current flowing through the emulating device (paragraph 28), the emulating device being capable of providing a value representative of a cumulative thermal state over time t by recursively adding a value representative of an initial thermal state and a value representative of a present thermal state, which is determined on the basis of the line current (paragraphs 31, 55-57).
In re claim 2, Parker teaches a squaring operator configured to square a value representative of the line current which value is output by the current sensor (paragraph 61 and step 78 of Fig 3).
 Allowable Subject Matter
Claims 3-11 are objected to
In re Claims 3-8, the embodiment in Figure 2 as taught by Thmoas fails to teach a series RC circuit connected to the squaring operator as claimed.  Though the embodiment in Figure 1 teaches an RC circuit (6 and 7) wherein the voltage across the capacitor represents the temperature of the emulated bimetallic strip (col 3 lines 5-14), Thomas fails to teach a squaring operator configured to square a value from the current sensor 4 connected with the RC circuit in the embodiment of Figure 1.  The Examiner found no teaching or suggestion to combine the RC circuit of Figure 1 with the embodiment of Figure 2.
Parker teaches that that the thermal model of the bimetallic strip 8 can include a theoretical RC circuit as seen in Figure 2 (paragraph 35), but does not teach a physical series RC circuit as claimed.
In re Claims 9-11, Thomas and Parker fail to teach that the processor 20 calculates the present thermal state based on the specific equations as claimed.
Additionally, Nakamura (2008/0285197) teaches that the temperature of a wire can be calculated on the basis of the line current through it via the equations seen in paragraphs 40 and 49, which are similar to those described in claim 9.  However, Nakamura does not take into consideration the conventional thermal current of any emulated bimetallic strip in said equations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836